 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION OF FINANCING

AND FINANCING DOCUMENTS

 

This Assignment and Assumption of Financing and Financing Documents (the
“Assignment”) is made by and between Summit Financial Resources, L.P., a Hawaii
limited partnership (“Assignor”), Point.360, a California corporation
(“Borrower”), and Austin Financial Services, Inc., a Delaware corporation
(“Assignee”).

 

RECITALS

 

1.             Assignor and Borrower entered into that certain Loan and Security
Agreement dated February 13, 2015, as amended by that certain First Amendment to
Loan and Security Agreement dated September 16, 2015, that certain Second
Amendment to Loan and Security Agreement dated March 28, 2016, and that certain
Third Amendment to Loan and Security Agreement dated April 13, 2016 (as amended,
the “Loan and Security Agreement”), copies of which are attached hereto as
Exhibit A, pursuant to which Assignor provided a certain loan to Borrower (the
“Financing”).

 

2.             Pursuant to the Loan and Security Agreement, Assignor has been
granted a security interest in certain assets of Borrower, including, but not
limited to, Borrower’s accounts receivable, equipment, and inventory, which
security interest was perfected by the filing of that certain UCC Financing
Statement, with Assignor as secured party and Borrower as debtor, filed with the
California Secretary of State, File No. 157446276921 (the “Financing
Statement”), a copy of which is attached hereto as Exhibit B.

 

3.             The Loan and Security Agreement and the Financing Statement are
collectively referred to in this Assignment as the “Financing Documents.”

 

4.             Assignor has agreed to assign, transfer, and convey the
Financing, the Financing Documents, and all of Assignor’s right, title, and
interest therein, along with any and all of Assignor’s claims, demands, actions,
causes of action, damages, costs, expenses, and other rights of any nature
whatsoever, whether known or unknown, arising thereunder or related thereto,
(collectively, the “Assigned Property”) to Assignee. This Assignment sets forth
the terms and conditions of that assignment.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Assignor, Assignee, and Borrower agree as follows:

 

1.             Purchase Price. Upon execution and delivery hereof, Assignee
shall pay to Assignor for the Assigned Property the total purchase price of
$903,567.19______ (the “Purchase Price”) by wire transfer of immediately
available funds as follows:

 

Bank:   Wells Fargo Bank Beneficiary Name:   Summit Financial Resources, L.P.
Routing Number: 121000248 Account Number: 4122259377 Special Instructions:
Point.360

 

2.             Assignment and Assumption of Assigned Property.

 

a.           Upon receipt of the Purchase Price and subject to the terms and
conditions provided herein, Assignor assigns, transfers, and conveys to Assignee
all of Assignor’s rights, titles, claims, interests, and obligations in and to
the Assigned Property.

 

b.           The Assigned Property is assigned and transferred to Assignee
without recourse and with no representations or warranties of any kind by
Assignor, express or implied, except as expressly set forth herein. Assignor
makes no representations or warranties as to the collectability of the
obligations evidenced by the Financing Documents, the collectability of the
accounts receivable which are a portion of the collateral under the Financing
Documents, or the value, condition, location, existence, warranties of fitness,
merchantability, suitability for a particular purpose, or as to title of any
collateral. IN ACCEPTING THE ASSIGNED PROPERTY, ASSIGNEE ACKNOWLEDGES THAT
ASSIGNEE IS ACQUIRING THE ASSIGNED PROPERTY IN ITS CURRENT STATUS “AS IS” AND
“WHERE IS.” Assignee has been afforded an opportunity to review the Financing
Documents and any other documents, instruments, agreements or records of
Assignor with regard to the Financing Documents. Assignee further acknowledges
that it has reviewed the status of title to the Financing Documents and the
status and priority of the lien evidenced by the Financing Statement and that
Assignor makes no representation or warranty of any kind with regard to the
title to the Financing Documents or the priority of the lien evidenced by the
Financing Statement.

 

 

 



 

c.           Assignee assumes and accepts from Assignor all of Assignor’s
rights, titles, claims, interests, and obligations in and to the Assigned
Property, and Assignee shall hereafter perform and discharge, in accordance with
their respective terms, the obligations of Assignor with respect to the
Financing Documents.

 

3.             Delivery of Documents. Within ten (10) business days of
Assignor’s receipt of the Purchase Price and a fully executed copy of this
Assignment, Assignor shall deliver to Assignee the Loan and Security Agreement
and a UCC Financing Statement Amendment assigning Assignor’s interest in the
Financing Statement to Assignee.

 

To the extent any documents delivered by Assignor need to be recorded or filed
in any manner in any public office, Assignee, not Assignor, will be responsible
for all such filings and recordings and the costs thereof and Assignee is hereby
authorized to do so.

 

4.             Representations and Warranties of Assignor. As of the date
hereof, Assignor represents and warrants to Assignee that:

 

a.           Holder. Assignor is the sole holder of the Assigned Property and
has good right and title to assign and convey the Assigned Property to Assignee
as contemplated hereby. To the best of Assignor’s knowledge, each of the
Financing Documents is genuine, within the meaning of Section 1-201(19) of the
Uniform Commercial Code.

 

b.           Execution. The Financing Documents and any other document made and
given by the Assignor in connection therewith and herewith have been duly
authorized, executed, and delivered by Assignor, and are legally enforceable
against Assignor according to their terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship, other laws relating to or affecting creditors’ rights generally
and by general equity principles, and the obligations owing in connection with
the monthly minimums may be subject to legal and equitable defenses.

 

c.           Limitation on Representations and Warranties of Assignor. Except
for the express representations and warranties of Assignor set forth in this
Section 4, Assignee confirms, acknowledges, and agrees that Assignor: (i) makes
no representation or warranty with respect to, and assumes no responsibility
with respect to any statements, warranties or representations made by Borrower
in or in connection with the Financing or any of the Financing Documents; (ii)
makes no representation or warranty, and assumes no responsibility with respect
to, the execution, legality, validity, enforceability, sufficiency or value of
the Financing or any of the Assigned Property or any assets serving as
collateral for the Financing; (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
with regard to any collateral for the Financing or the Financing Documents; and
(iv) makes no representation or warranty and assumes no responsibility with
respect to the performance or observance by Borrower of any of its obligations
with respect to the Financing or under any Financing Document or any other
instrument or document furnished pursuant thereto.

 

5.             Representations and Warranties of Assignee. As of the date
hereof, Assignee represents and warrants to Assignor that:

 

a.           Inspection. Assignee has received all information it considers
necessary or appropriate for deciding whether to purchase and assume the
Assigned Property from Assignor. Assignee has been provided full and complete
access to all Financing Documents and other documents, instruments and
agreements pertaining to the Financing, has inspected and reviewed all of the
Financing Documents, together with such other documents, instruments, reports,
certificates, and other materials as Assignee has deemed necessary or
appropriate in connection with this transaction, including without limitation,
all agreements and documents referenced herein whether or not Assignor is a
party thereto.

 

 2 

 



 

b.           Knowledgeable Investor. Assignee is acquiring the Financing for its
own account only and not for any other person. Assignee considers itself a
sophisticated investor, having such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investment in the Financing.

 

c.           Non-Reliance. Assignee expressly acknowledges that except as
expressly set forth herein, neither Assignor nor any of its officers, directors,
employees, representatives, agents, attorneys or affiliates, has made any
representations or warranties to Assignee and that no act by Assignor hereafter
taken, including any review of the affairs of Borrower, shall be deemed to
constitute any representation or warranty by Assignor to Assignee. Assignee
represents to Assignor that Assignee has, independently and without reliance
upon Assignor and based on such documents and information as Assignee has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and credit-worthiness of
Borrower and made its own decision to enter into this Assignment and to accept
the Assigned Property as provided herein. Assignee also represents that it will,
independently and without reliance upon Assignor and based on the documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions concerning the Assigned Property and
Borrower and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
credit-worthiness of Borrower. Assignor shall not have any duty or
responsibility to provide Assignee with any credit or other information
concerning the business, operations, property, financial and other condition or
credit-worthiness of Borrower that may come into the possession of Assignor or
any of its officers, directors, employees, representatives, agents, attorneys or
affiliates except as expressly provided herein.

 

Assignee further expressly acknowledges that neither Assignor nor any of its
officers, directors, employees, representatives, agents, attorneys or
affiliates, has made any representations or warranties to Assignee as to the
validity, effectiveness, genuineness, enforceability, priority, or sufficiency
of the Assigned Property. Assignee represents that it has, independently and
without reliance upon Assignor or Assignor’s attorneys, made its own review and
determination of the validity, effectiveness, genuineness, enforceability,
priority, and sufficiency of the Assigned Property and the sufficiency, value,
and condition of any property serving as collateral for the Financing.

 

d.            Securities Laws Compliance.

 

i.            Assignee has been represented by such legal and tax counsel and
others, each of whom has been personally selected by Assignee, as Assignee has
found necessary to consult concerning transactions contemplated hereby, and such
representation has included an examination of applicable documents, and an
analysis of all tax, financial, and securities law aspects. Assignee, either
alone or with its advisors, if any, has sufficient knowledge and experience in
business and financial matters that it is capable of evaluating the above
information and making an informed investment decision with respect thereto.

 

ii.         Assignor has made available to Assignee, its counsel and other
advisors, prior to the date hereof, the opportunity to ask questions of, and to
receive answers from, the Assignor and its representatives, concerning the terms
and conditions of this Assignment and access to obtain any information,
documents, financial statements, records and books in the possession of Assignor
relative to the Borrower and its business. All materials and information
requested by Assignee, its counsel and advisors, or others representing
Assignee, have been made available and examined.

 

 3 

 



 

6.             Payments Received by Assignor; Notice to Account Debtors;
Reimbursements to Assignor. All payments received by Assignor on accounts
receivable of Borrower after Assignor’s receipt of the Purchase Price and a
fully executed copy of this Assignment shall, for a period of ninety (90) days
from the date hereof, be forwarded to Assignee within five (5) business days
after receipt of the same by wire transfer of immediately available funds as
follows:

 

Bank:   Wells Fargo Bank Beneficiary Name:   Austin Financial Services, Inc.
Routing Number: 121000248 Account Number: 4438836801 Special Instructions:
Point.360

 

Payments received by Assignor after ninety (90) days from the date hereof shall,
in Assignor’s sole discretion, be returned to the original payor or forwarded to
Assignee in accordance with the payment instructions set forth in this Section
6. Assignor is hereby authorized and directed to deduct its standard wire fee
(currently $20.00) from each payment wired to Assignee hereunder.

 

Upon the request of Assignee or Borrower, Assignor and Borrower agree to sign
and deliver to Assignee, or Borrower if directed by Assignee, a form letter that
Assignee or Borrower may send to Borrower’s customers instructing them to stop
making payments to Assignor and to make all future payments directly to
Assignee, in a form and substance reasonably acceptable to Assignor and
Assignee.

 

In calculating the Purchase Price, Assignor may have credited Borrower for
payments that Assignor has received but for which Assignor has not yet confirmed
receipt of collected funds. Accordingly, Assignee shall reimburse Assignor for
all payments received by Assignor on behalf of Borrower within thirty (30) days
prior to payment of the Purchase Price, if the instrument constituting such
payment is returned for nonpayment or for any other reason, after receipt of the
Purchase Price, provided that all such reimbursement claims are sent to Assignee
within sixty (60) days of receipt of the Purchase Price. Assignee agrees, with
respect to all payments forwarded to Assignee pursuant to this Section 6 which
are returned for nonpayment or for any other reason, to repay Assignor the
amount of any check or other payment instrument, upon demand, if the instrument
constituting such payment is returned, provided all such reimbursement claims
shall be sent to Assignee within sixty (60) days of the date such amount was
forwarded to Assignee under this Section 6. Assignor may, in its sole
discretion, deduct any amounts owing by Assignee to Assignor under this
Assignment from any payments Assignor receives on the accounts of Borrower after
Assignor’s receipt of the Purchase Price and a fully executed copy of this
Assignment.

 

7.             Consent and Agreement of Borrower.

 

a.            Borrower acknowledges and consents to the assignment of the
Assigned Property and all other matters in this Assignment.

 

b.            Borrower fully, finally, and forever releases and discharges
Assignor, its successors, assigns, predecessors, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits of whatever kind or nature,
in law or equity, that they have or in the future may have, whether known or
unknown, in respect of the Financing, the Financing Documents, the Assigned
Property, or the actions or omissions of Assignor in respect of the Financing,
the Financing Documents, and the Assigned Property, and acknowledges and agrees
that Assignor shall have no further obligation to perform any act or take any
action under the Financing Documents from the date hereof.

 

c.            Borrower hereby acknowledges that it has been advised by its
attorneys concerning, and is familiar with, the provisions of California Civil
Code section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

To the extent that the provisions of California Civil Code section 1542, as well
as the provisions of any and all comparable or similar statutes or principles of
law of California or any other state or federal jurisdiction, might be deemed
applicable, they are hereby expressly and with the advice of counsel waived by
Borrower with the full knowledge and understanding of the consequences and
effects of this waiver.

 

 4 

 



 

8.             Indemnification. Borrower and Assignee shall, jointly and
severally, indemnify Assignor for any and all claims and liabilities, and for
damages which may be awarded against or incurred by Assignor, and for all
reasonable attorney fees, legal expenses, and other out-of-pocket expenses
incurred in defending such claims, arising from or related in any manner to (a)
the negotiation, execution, or performance by Assignor of this Assignment or any
of the agreements, documents, obligations, or transactions contemplated by this
Assignment, or (b) the Financing and the Financing Documents. Assignor shall
have the sole and complete control of the defense of any such claim, and
Assignor is hereby authorized to settle or otherwise compromise any such claims
as Assignor in good faith determines shall be in its best interests.

 

9.              Limitation. The execution and delivery of this Assignment and
the existence and exercise of any of the foregoing remedies shall in no way be
deemed or act as a waiver, nor impair, diminish or in any way affect Assignor’s
rights and remedies under the Financing Documents with respect to the Financing
at any time prior to the assignment of the Assigned Property pursuant hereto.

 

10.           Binding Effect. This Assignment shall be binding upon, extend to,
and inure to the benefit of the heirs, successors, and assigns of the parties
hereto, to the officers, directors, employees, partners, agents and
representatives of the parties hereto, and to all persons or entities claiming
by, through, or under any of the parties hereto.

 

11.           Authority. Each of the representatives signing this Assignment on
behalf of Assignor, Assignee, and Borrower, as the case may be, hereby
represents and warrants that said representative has the authority to execute
and deliver this Assignment and that this Assignment shall be valid, binding,
and enforceable in accordance with its terms as to the company for whom said
representative has signed.

 

12.           General.

 

a.            No Third-Party Benefits. This Assignment is made for the sole and
exclusive benefit of Assignor, Assignee, and Borrower and is not intended to
benefit any third party. No such third party may claim any right or benefit or
seek to enforce any term or provision of this Assignment.

 

b.            Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of Utah without regard to conflicts of
law principles.

 

c.            Severability. Any provision of this Assignment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction only, be
unenforceable without invalidating the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

d.            Interpretation. All references in this Assignment to the singular
shall be deemed to include the plural if the context so requires and vice versa.
References in the collective or conjunctive shall also include the disjunctive
unless the context otherwise clearly requires a different interpretation. Any
section headings contained in this Assignment are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Assignment.

 

e.            Jury Waiver and Exclusive Jurisdiction. ASSIGNEE AND BORROWER EACH
HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS ASSIGNMENT.

 

Assignee and Borrower each acknowledge that by execution and delivery of this
Assignment, they have each transacted business in the State of Utah and
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
the courts located in the State of Utah as to all matters relating to or arising
from this Assignment. THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES, ARISING UNDER OR RELATING TO THIS ASSIGNMENT AND/OR THE
TRANSACTIONS CONTEMPLATED HEREBY. NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION
RELATING TO OR ARISING UNDER THIS ASSIGNMENT AND/OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS
EXPRESSLY AGREED IN WRITING BY ASSIGNOR.

 

 5 

 



 

f.             Attorney Fees. In any action or proceeding arising out of or
related to this Assignment, the prevailing party shall be entitled to its
reasonable attorney fees and related costs, including fees and costs incurred
prior to formal initiation of an action or proceeding, and including fees and
costs incurred for collecting or attempting to collect any judgment or award.

 

g.            Survival. The parties hereto agree that the representations,
warranties, and agreements contained in this Assignment shall survive and remain
in full force and effect until the payment of all obligations arising under the
Financing Documents.

 

h.            Counterparts; Delivery. This Assignment may be executed
simultaneously in two or more counterparts, each of which when so executed shall
be deemed an original and all of which together shall constitute one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

i.             Notices. All notices or demands by any party to this Assignment
shall be in writing and may be sent by certified mail, return receipt requested.
Notices so mailed shall be deemed received when deposited in a United States
post office box, postage prepaid, properly addressed to the respective mailing
address stated below or to such other address as any party may specify from time
to time in writing. Any notice so addressed and otherwise delivered shall be
deemed given when actually received by the addressee.

 

If to Assignor: Summit Financial Resources, L.P.   2455 E. Parleys Way, Suite
200   Salt Lake City, Utah 84109   Attention: Senior Portfolio Manager     If to
Assignee: Austin Financial Services, Inc.   11111 Santa Monica Boulevard, Suite
900   Los Angeles, California 90025   Attention: Senior Vice President     If to
Borrower: Point.360   2701 Media Center Drive   Los Angeles, California 90065  
Attention:  Chief Financial Officer

 

j.              Entire Agreement. This Assignment constitutes the entire
agreement between the parties hereto concerning the subject matter hereof and
may not be altered or amended except by written agreement signed by all parties
hereto. All prior and contemporaneous agreements concerning the subject matter
hereof are merged herein.

 

[Remainder of Page Intentionally Left Blank]

 

 6 

 

 

This Assignment is dated this 13 day of July 2016.

 

  Summit Financial Resources, L.P.       By: /s/ Douglas A. Keefe   Name:
Douglas A. Keefe   Title: President % CEO       Point.360       By:/s/ Alan
Steel   Name:  Alan R. Steel   Title:  Chief Financial Officer       Austin
Financial Services, Inc.       By: /s/ Donald Caskey   Name: Donald Caskey  
Title: Senior Vice President

 

 7 

 

